Citation Nr: 1733103	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-18 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment in excess of the base payment rate for Dependency and Indemnity Compensation (DIC), plus any additional increases, under 38 U.S.C.A. § 1311 and 38 C.F.R. § 3.10.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965, to include service in the Republic of Vietnam.  He died in January 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a December 2012 notification letter, DIC was awarded in the amount of $1,473 per month.  The appellant perfected an appeal as to the amount of that benefit.


FINDING OF FACT

The appellant is the surviving spouse of the Veteran who was receiving a total disability rating for eight years prior to his death and the appellant was married to him during those eight years; she has no dependents, is not housebound or in need of regular aid and attendance.


CONCLUSION OF LAW

The appellant is not entitled to a higher rate of DIC benefits under the law.  38 U.S.C.A. §§ 1310; 1311 (West 2014); 38 C.F.R. § 3.5, 3.10, 3.21 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeal for Veterans Claim has held that the Veterans Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).
The facts of this case are not in dispute.  The Veteran and the appellant were married in August 1964 and remained married until his death in January 2012.  The appellant is recognized by VA as the Veteran's surviving spouse.  

In November 2012, the appellant was awarded DIC based upon the establishment of service connection for the cause of the Veteran's death.  In December 2012, the appellant was advised by VA that her monthly rate would be $1,473.00, as the surviving spouse of a Veteran who had received a total disability rating due to service-connected disability for a continuous period of eight years immediately preceding his death pursuant to 38 U.S.C.A. § 1311.

In February 2013, the Veteran filed a notice of disagreement indicating she felt she deserved more than the amount awarded.  She indicated feeling she should receive as much as the Veteran had received at the time of his death or at least more than $1,473.00.

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.5(a) (2016).  38 C.F.R. § 3.10(b) provides that the basic monthly rate of DIC for a surviving spouse will be the amount specified in 38 U.S.C.A. § 1311(a)(1).  The basic monthly rate will be increased by the amount specified in 38 U.S.C.A. § 1311(a)(2)  if the Veteran at the time of his death, was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding death.  38 C.F.R. § 3.10(c).  The surviving spouse must have been married to the Veteran for the entire eight-year period referenced in paragraph (c) of 38 C.F.R. § 3.10 in order to qualify for the increase.  38 C.F.R. § 3.10(f)(1).  In addition, the basic monthly rate will be increased by the amount specified in 38 U.S.C.A. § 1311(b) if the surviving spouse has children of a deceased veteran who are below the age of eighteen.  The basic monthly rate will be increased by the amount specified in 38 U.S.C.A. § 1311(c) if the surviving spouse is a patient in a nursing home or blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  The basic monthly rate will be increased by the amount specified in 38 U.S.C.A. § 1311(d) if the surviving spouse is, by reason of disability, permanently housebound but does not qualify for the aid and attendance allowance under subsection (c).

As to the appellant's argument that she is entitled to a higher rate of DIC, the Board finds that she is in receipt of the maximum amount allowable by law.  She does not contend that she has dependents or that she is housebound or in need of regular aid and attendance.  She is receiving an amount in addition to the base payment rate because the Veteran was in receipt of a 100 percent rating for 8 years or more at the time of his death.  Under the law, she does not meet the criteria for a higher rate of DIC.

The Board is sympathetic to the appellant's claim.  However, the applicable laws and regulations as written preclude a grant of benefits.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992). The Board is without the authority to disregard the applicable laws and Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  

As the appellant is receiving the maximum monthly DIC entitlement amount allowed by law, there is no doubt to be resolved and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Entitlement to payment in excess of the base payment rate for DIC, plus any additional increases, under 38 U.S.C.A. § 1311 and 38 C.F.R. § 3.10 is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


